 

Case 1:20-cr-00057-GBD Document 214 Filed_02/24/21_ Page 1 of 1

USDC SDNY

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #.
no ennaceenaseeenecettnseeensarereseees . ||DATE FILED:

UNITED STATES OF AMERICA,

 

 

 

 

 

-against- : ORDER
QUAVEON ROSS, 20 Crim. 57-21 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
David Meister is appointed as CJA counsel for the limited purpose of discussing potential

conflicts with the continued representation of Defendant by his current counsel, Richard Ma.

Dated: February 24, 2021
New York, New York
SO ORDERED.

Darga, 4 D Nosh

GEORGE ‘DANIELS
‘ATES DISTRICT JUDGE
